Citation Nr: 1539261	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-33 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for inactive pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to August 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) following a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a compensable rating for inactive pulmonary tuberculosis. 

The Veteran testified before a Veterans Law Judge at a Travel Board hearing in March 2013; a transcript of that hearing has been associated with the claims file.  However, that Veterans Law Judge is no longer employed at the Board.  The Veteran was notified in a June 2015 letter of this fact; he indicated in a July 2015 correspondence that he did not wish to have another hearing.  As such, the Board will adjudicate the case before it as per the Veteran's request.  

The Board most recently remanded the case in October 2014 for further evidentiary development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

In its October 2014 remand order, the Board requested the VA examiner to determine whether a pulmonary function test (PFT) was conducted, and if so to associate the results with the claims file.  Further, the Board asked the VA examiner to describe whether the Veteran had interstitial lung disease, restrictive lung disease, or obstructive lung disease.  The Veteran underwent a new VA examination in February 2015, with an addendum in March 2015.  

The February 2015 VA examiner associated the May 2014 PFT results with the claims file, and noted that the Veteran had moderate obstructive lung disease with significant bronchodilator response.  The examiner reported that there was a mild decrease in total lung capacity, which suggested a small degree of pulmonary parenchymal restriction.  The examiner concluded that the lung abnormality could be asthma, but that the study was inconclusive because diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) was not measured.  The examiner did not provide a rationale on whether the diagnosed moderate obstructive lung disease was as likely as not a residual of the Veteran's service connected inactive pulmonary tuberculosis.  

In the March 2015 addendum, the VA examiner stated that the Veteran did not have residuals for tuberculosis, and that PFT findings were reflective of moderate obstructive pattern with post-bronchodilator response, consistent with asthma.  The examiner found that the forced expiratory volume in one second to forced vital capacity (FEV1/FVC) result of 70 percent was most reflective of asthma.  The examiner noted that PFTs are not an accurate reflection of any lung residuals or respiratory status as related to the Veteran's tuberculosis.  The examiner opined that the Veteran's "moderate obstructive pattern, asthma, [was] less likely as not related" to the Veteran's service-connected inactive tuberculosis, but did not provide a rationale for this statement.

The Board concludes that there has been compliance with the Board's remand directives because the VA examiners associated the PFT results with the claims file and noted that the Veteran has a current diagnosis of moderate obstructive lung disease.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

However, the Board finds that the February 2015 and March 2015 VA examinations are inadequate.  Remand is necessary to obtain an addendum medical opinion on whether the Veteran's currently diagnosed moderate obstructive lung disease is a residual of his service connected inactive pulmonary tuberculosis.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 31 (once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any VA or private treatment that he may have had for his inactive pulmonary tuberculosis that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2. Schedule the Veteran for a VA examination with a pulmonologist or a tuberculosis specialist.  Furnish the Veteran's file to the specialist to provide a medical opinion.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed and the examination of the Veteran, the examiner should determine whether the Veteran has active pulmonary tuberculosis.

If the Veteran has inactive pulmonary tuberculosis, the examiner should diagnose any and all of the Veteran's current respiratory disorders. 

The examiner should then provide an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that those diagnosed respiratory disorders are residuals of Veteran's service connected inactive pulmonary tuberculosis.  If the examiner determines there are no residuals, the examiner must provide a rationale explaining why none of the Veteran's current respiratory disorders are residuals of his service connected inactive pulmonary tuberculosis. 

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for all conclusions must be provided.

3. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for a compensable rating for inactive pulmonary tuberculosis.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




